BSS

 

2 Be Wad,

 

ee ee

ee

Ate ae Sata pret

 

 

Case 1:21-cr-00040-TNM Document 105 Filed 08/04/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Case No.1:21-cr-40
Assign to: Judge Trevor N. McFadden
v. Date Assigned: 08/04/2021

PATRICK E. MCCAUGHEY III, Case Related to 21-cr-40 (TNM)

TRISTAN CHANDLER STEVENS,

DAVID LEE JUDD, EILED UNDER SEAL

CHRISTOPHER JOSEPH QUAGLIN,

ROBERT MORSS,

GEOFFREY WILLIAM SILLS,

DAVID MEHAFFIE,

STEVEN CAPPUCCIO, and

FEDERICO GUILLERMO KLEIN
Defendants.

 

 

ORDER

Upon consideration of the Government's Ex Parte Motion for Limited Sealing of the Fourth
Superseding Indictment and other related Pleadings, Warrants, Files, and Records, and to Delay
Entry on the Public Docket of the Filings of the Motion to Seal and all Related Matters, with
exceptions that permit the government to disclose the existence of the Fourth Superseding Indictment,
as well as other records and files in this case as necessary to effectuate the arrest of Defendants
STEVEN CAPPUCCIO, and DAVID MEHAFFIE, for the reasons set out therein and in
consideration of Washington Post v. Robinson, 935 F.2d 282, 289 n.10 (D.C. Cir. 1991), it is this
____ day of August, 2021, hereby,

ORDERED that the Fourth Superseding Indictment and other related pleadings, warrants,
files, and records be sealed, and that entry on the public docket of the filings of the motion to seal
and all related matters be delayed until the initial appearance of defendants STEVEN

CAPPUCCIO, and DAVID MEHAFFIE before this Court.

 

Description: SUPERSEDING INDICTMENT (8)
ee

 

ee

es eR es RE At

 

A en

Et ENE RRO

a nn rns

 

Case 1:21-cr-00040-TNM Document 105 Filed 08/04/21 Page 2 of 2

 

It is further ORDERED that, notwithstanding the above, the government may disclose the
existence of the Indictment, as well as other related records and files in this case as necessary to
effectuate the arrest of Defendants STEVEN CAPPUCCIO, and DAVID MEHAFFIE.

It is further ORDERED that the Fourth Superseding Indictment and all other related
pleadings, warrants, records, and files in this case be unsealed, and the case placed on the public
docket, without further motion from the government upon the initial appearance of the defendants
in this case.

It is further ORDERED that the government shall inform the Court as soon as practicable
when sealing is no longer necessary or upon the initial appearance of defendants STEVEN
CAPPUCCIO, and DAVID MEHAFFIE. Deb:

> Robin M.
~ -. Metiweather
"2029.08.04
“. -- 23:02:40 -04'00'

UNITED STATES MAGISTRATE JUDGE
FOR THE DISTRICT OF COLUMBIA

   
 

 

cc: Melissa Jackson
Fraud Section
Assistant U.S. Attorney
555 4th Street, N.W.
Washington, D.C. 20530

 

tsa AR SSNs nanan me RR OR em NRG Ne mesh ge gms MB pe oe mn helt
